Case 5:17-cv-00432-SMH-KLH Document 68 Filed 02/11/19 Page 1 of 1 PageID #: 547



                                 UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

  DAVID WAYNE SEMIEN                              *   CIVIL ACTION NO. 17:432
                                                  *
 VERSUS                                           *   JUDGE: S. MAURICE HICKS
                                                  *
 HARPO FILMS, INC. et al.                         *   MAGISTRATE JUDGE:
                                                  *   KAREN L. HAYES
 *   *   *   *   *   *   *   *    *   *   *   *   *
                                                  ORDER

         The Court having considered the motion by Defendants, Harpo Films, Inc., The

 Weinstein Company, LLC, and Metro-Goldwyn-Mayer Distribution Co.’s for leave to file a

 supplemental memorandum in support of their motion to dismiss the second amended complaint

 (docket document 28),

         IT IS ORDERED that the motion is GRANTED and that the Clerk of Court shall file

 Defendants’ supplemental memorandum in support of their motion to dismiss the second

 amended complaint into the record of this action.

         Signed this 11th day of February, 2019, in Shreveport, Louisiana.




 PD.25352089.1
